.   .




        OFFICE OF THfi A’ITORNEY GENERAL   OF TEXAS
                           AUSTIN
.      .




    lanarablsJesrreTrLght -          page   8



                   lQwBxc     DOB8 THIS 80~-ATT&I1prwcrc
                                                    ADTOMATI-
                              XATICbtLIYAUTB BIS OSFICB03
                              DIR3CTORAB'DTiUASCIUi3L?
               '4. still anotherM r ep toha* r aoaepted aer-
           v-be,on salary, irom the U. fbr A&oultural De-
                     Me 8orlc4.~litTexan.
           pttPtEn3nt.
                   'QIESX: DOlzSlXIS IIOA-ATl'&XDMCS
                                                   MTOMTLCAL-
                           LX YAOATBBIS CFFICS OF DIRi3OfOllT"

             tie el.igibiUty d perwms a8 dirwtoro of the
    D&&riot is presoribedby Seation83, of the Acit'areating
    the Dietriot,a8 ammded by liaB. 80. &M, of the 48th
    La@3latura, (p. 10x3) ud ia, 80 far as iS pertinent,aa
    fOl&aTSC
                   *It   ie further provided    that any person ap-
           pointedas a dlreatoror abtornepof the Metriot
           shall not be eligiblato hold any such ateplqment
           or appointslent    In the event soeh dlreateror at-
           torney  Baa, during the precedingfire (a) year8
           befoPehiaappolBtment or employmnt been emplq-
           edbyaq eleatriopower cou~pany~~~dcdf'urt&er
           that 8ll personsappoinfedor.emplqed as direator
           or attommy of the Metriot         a8 a prerequisiteti
           their  appointment    or empleyaent    ahaX   take and cub-
           ecribeto an oath anl aaka affidatitthat thay
           hare net during the preoedlngfive (6) year0bean
           enplqed in ruy oapaaltrby w power omnpaq here-
           in referred to cud that thq have not reaeiradsay
           monqs from such oharactarof enzployzkent,         and suah
           eSSl.darit   shallbe filed with the Deoretaryaf
           State of the State ef Texas bp all annobpersoDa
           appolntedor emplqed,andeaidaffidavitshall
           be opaa to publiulnspettioa         at all times.   Pro-
           ddadfu~thha that       none of the prmirioxm hdreof
           &-hat :pply to any engineer amplqed %$ the Die-
                    .
                   8e8lioa 33, US &Wale XYI ef the        Gomtitution,   de..
    olaPe0I
                 #The aooountingoffioers of this State shall
           neither draw nor pay amirra~~tupon the4tremury
           4.nfavor ot any person, for salary or ooa~penaetian
PMeble    Jeree Tright - page 9




     ss agent,effiaer or appointee,~210holds at
     the amif3tlm any other offlO or pod.tion ef
     honor,frustor      profXt,under the      State   or   the
     united stetse, exsept 88     peeoribed      in   thla
     Osnatitution.b o vlded,      l + l   .*



        Illtheu..ghtofthia oonatltutloMlpotialoa,
a ndth eltatote of eli&ibllit7
                            abOW qaote8,~3 till
annupar   queatioasin the wde~ youha~a pmpaonded
    .
           1. The rot%on of the Bomd of DIreatoP 8aa
 not in violationof w eonatltution   or at&ate of the
 State of texaa. lieneed not to de&e whetheror net
 the refuaslof the Board to eaoept the direotor~aresig-
'nationsaa effeotioefar fbnypurpsaeor mat.


                 seeafion40, of ArtdoleXYI of the Constitu-
t&on,deol%esr

           lXopewaon ahall hold or eueraiaeat the
     same tlllm, moronthan one OlVAl offloeof emoln-
     ment,e** (rith aertrinexOeptionanotpati-
     nent in this Inquiry)unlearn otherwisespeolel-
     1~ provfdsdherein..

            ZhhsB~srtlmsmbara of the Muesea BiYer~onasrva-
tioaand Ectala~tionMstrlst sre decigxmtedbr theBOard
of later BDglM)ers, etubjeat  to the approvalof the Umerner,
and nerve fop a stated per&ml of 83.x yeara. They are re-
qatredtetake a ndlub sa c lb o toen oath of offiee,aiallar
In ChaPaoteP te tho orths adad.niatuedto county    coaldeaion-
ua,amito      weeate  bOnt¶Ln the ~nroi     00.00 eat&, pap
sbl0 to the Biatri~t, the aItfieieney 0P vhleE bond ia to be
detarndmd    b7 the Stat0 Boanl af Water Bnginesra.YaMne%ee in
AonerahleJesa0 Wright - pa~o 4




tha B0ad of Dim&ore axe to be fillsdby a dssignatlonof
the Mate Doard of Uator Augineora,and shallbe aubjeotto
the approvalo? the Governor. (Ii*3. HO. 141, Ch. 427, 1st.
CUled Seaeiozt,4lat. Legislature,See. 6, p. 1667)
          The nreabers of the Board - Direotors-- therefore,
ue publio offioer6, within the meaningof Section40, of drti-
ale A71 of the Constitution.
           Aorooter,   we think   they are holding   a aId1   offloe
of sroluuaut,thus bl’iesing tham complete17within Seotion40
Of Arti   XVX. (leaf&on    7, of Kb 8. lo. l-41,ch. 137, Pirat
Call0dSeaaionof the 44th Laglslature,deolaresr
           lThO members of the Doard of Dirootorashall
     reoeive  a p0r di0m of n0t more thaa Piva Dollars
     ($J~.oo)aaoJ for the pori~d asned which shall
     iwlude trareliugand other   neoesaary0xpamaea.
     Providedthla per diem shall nbt moeod tafmt7
     (20) days in any one year.8
          Undoubtedly,a boputy Sheriff,a DeputyTax Aaaessor,
and th0 like ofCleora,are holders of a c&vi1 officre
                                                   Of emalu-
mat, from ~hl0.hit folloua any direotorholding such further
officeof Deputy sheriff,or DopntT Tax Aosessor, is doinl[so
in riolati0nof the Constitution.
          In au0h aitu5tZonthe acceptawe of and qualiflaotion
for the oeaoadof'fiaeipso fsoto v50ateathe first offioetthat
is, it oroatoa a vaoenopfOP the pslrpose
                                       of being filledby the
appointing paver.
         3. There is no statuteor rule of law autOrmtioa117
taoattigthe direator*a0ffiaa for szithor
                                       aP the rtvamnm stated
b7 r-0
           4. liortl
                   nOn-attendsnoe   does not raeate the direotor*s
offioe,nor ue wa ublo to aqf from 7our letterwhether Or not
the gOniOe   on wlary fron the 8. S. &qloultwal Departsent    oon-
atitutesarc21aivil offios of enalunantaa woaldrork afarfcdture
of elfioeunder &%tion 40, ArtioloAVI, Of the Conatitutioa.The
lersi0enanUonad by yOus eroath0uAh ~naalary,aaybethatoia
mere emplqeo, and this lleafion of the Q0netitutionapplies onlr
to holdersof oivil offiae of wltu@nt. There is a diffwimoe.
& enplo7eepertow a aerrioenot aa an offl0erunder the State,
th eo fflo pe~ er fo r8ms
                        lenioe, but It imolrea the exeroiae of
soplepert BP the gcnenllosn~lfunotian    rhdah differentiateeit
.   .   -
                                                               5’43

             Jews lrrl&t - page 8
    AonoraIble



    fiwm that Of a mere positionor employmnt~
             If the positionwhereinyour directorhas acoepted
    servioeon salary fropltheV. Se Agrioultu~l Departmentis
    ona iarolvingthe dischargeof a part of the ~gorarmmntal
    tunotion- an Mfiae -- then the answer to this queetion
    is the aamtlas that &iron to Ho. 2 tLbm01



                                  YOPy truly yours




                                                0018 Sper
                                                 Ass1 etant
    OS-BA




                  ATTOFtNEY OiZNZF%L OF TZXAP